          Case 4:20-cv-01226-JM Document 6 Filed 12/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

NICOLAS D. DISMUKE
ADC #159224B                                                                      PLAINTIFF

v.                                 4:20-cv-01226-JM-JJV

JAMES GIBSON, Head Warden,
Varner Unit, ADC, et al.                                                      DEFENDANTS


                                        JUDGMENT

       Consistent with the Order entered separately today, the Complaint is DISMISSED

WITHOUT PREJUDICE, and this case is CLOSED. It is certified that an in forma pauperis

appeal from this Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       Dated this 8th day of December 2020.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
